DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 08/21/2019, this is a First Action Non-Final Rejection on the Merits. Claims 1-20 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
                                   Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schulz (US 5,280,981 – from IDS).
Regarding Claim 1, Schulz discloses a gripper (end effector 10, Figs. 1, 3) of a robot (end effectors on a robot, col. 1, lines 1-17), comprising: 
(housing 12, Figs 1, 3);       
    PNG
    media_image1.png
    647
    358
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    710
    443
    media_image2.png
    Greyscale

a plurality of fingers (digits 16, 18 and 20, Figs. 1, 3) rotatably connected to the case (e.g. the digit 16 is rotatably mounted on the top of the housing 12, col. 6, lines 19-20); 
a plurality of connecting rods (drive linkage 50 of each digits, Fig. 3), wherein a first end of each of the connecting rods (upper end of 50, Fig. 3) is connected to a respective one of the plurality of fingers (upper end of 50 is coupled to digit 16, Fig. 3); 
               
    PNG
    media_image3.png
    726
    424
    media_image3.png
    Greyscale
            
a driving assembly (drive shaft 58, Figs. 3, 4) connected to a second end of (lower end of 50, Fig. 4) each of the connecting rods (e.g. the lower end of drive linkage 50 is coupled to 58, Fig. 3), and configured to drive the second end of each of the connecting rods to move along a moving direction (lower end of 50 is coupled to be raised and lowered by a threaded portion of a drive shaft 58 to actuated the digit 16, col. 6, line 64-col. 7, line 13) so as to drive the plurality of fingers to rotate (Figs. 9-11); and 
(sensor assembly 104, 110, 112, Figs. 3, 7) connected to the case (sensor 112 is fixed on the housing 12, Figs. 3, 7) and the driving assembly (sensor assembly 104 at the bottom of the drive shaft, Fig. 7, col. 10, line 9-10), and configured to limit a position of the driving assembly along the moving direction (axial movement of shaft 58 cannot move beyond 112 since 112 is fixed on the housing 12, Fig. 7) and to detect a force from the driving assembly (sensor 112 provides the amount of force of the digit 16, col. 10, lines 21-23).
             
    PNG
    media_image4.png
    642
    428
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    410
    727
    media_image5.png
    Greyscale

Regarding Claim 2, Schulz discloses, wherein the driving assembly comprises: 
a nut (nut 56, Figs. 2, 3) connected to the second end of each of the connecting rods (e.g. lower end of 50 is coupled to nut 56, Fig. 3, col. 7, lines 3-9); 
a lead screw (threaded portion of a drive shaft 58, Fig. 3) penetrating through the nut and reciprocally coupled with the nut (the nut 56 can moves up and down on the drive shaft, Figs. 2, 3, col. 7, lines 3-9); and 
a driving component (motor 32, Fig. 3) connected to the lead screw (motor 32 is coupled lo shaft 58, Fig. 3) and configured to rotate the lead screw so as to move the nut and the second end of each of the connecting rods along the moving direction (e.g. as the nut 56 moves up and down on the drive shaft 58 in response to rotation of the drive shaft 58, the drive linkage 50 responds by positioning the base and tip segments 26 and 28 in a desired manner, col. 7, lines 9-13), 
wherein the force detecting assembly is connected to at least one of the lead screw (sensor assembly 104 at the bottom of the drive shaft, Fig. 7, col. 10, line 9-10) and the driving component.
Regarding Claim 8, Schulz discloses the gripper of claim 2, wherein the driving component is a motor (motor 32, Fig. 2-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz in view of Youmans (US 9,718,195 – from IDS).
Regarding Claim 10, Schulz discloses a gripper (end effector 10, Figs. 1, 3) for catching an object (Figs. 10-11), comprising: 
a case (housing 12, Figs 1, 3); 
a plurality of fingers (digits 16, 18 and 20, Figs. 1, 3) rotatably connected to the case (The digit 16 is rotatably mounted on the top of the housing 12, col. 6, lines 19-20), wherein an end of each of the fingers extends outside the case for catching the object (Fig. 3); 
(drive linkage 50, 52, 54 of each digits, Fig. 3); 
a driving assembly (drive shaft 58, Fig. 3) connected to a second end of each of the connecting rods (the lower end of drive linkage 50 is coupled to 58 through nut 56, Figs. 3, 4), and configured to drive the second end of each of the connecting rods to move in a first direction to clasp the fingers or in a second direction to unclasp the fingers (lower end of 50 is coupled to be raised and lowered by a threaded portion of a drive shaft 58 to actuated the digit 16, col. 6, line 64-col. 7, line 13); and 
a force detecting assembly (sensor assembly 104 at the bottom of the drive shaft, Fig. 7, col. 10, line 9-10) connected to the case (sensor 112 is fixed on the housing 12, Fig. 3) and the driving assembly (sensor assembly 104 at the bottom of the drive shaft, Fig. 7, col. 10, line 9-10),
wherein the force detecting assembly is configured to limit a position of the driving assembly in the first direction (axial movement of shaft 58 cannot move beyond 112 since 112 is fixed on the housing 12, Fig. 7) or in the second direction, and to detect a feedback force from the driving assembly when the fingers are clasped and catch the object.
Schulz fails to explicitly disclose a first end of each of the connecting rods is fixedly connected to a respective one of the plurality of fingers.
Youmans teaches a gripper (Fig. 2), wherein a first end of each of the connecting rods (elbow portion of lower part of 21 DA, Fig. 2) is fixedly (upper part of 210B is fixed to the lower part of 210A through the elbow portion, Fig. 2).
                   
    PNG
    media_image6.png
    618
    423
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Schulz with the teaching of Youmans for the purpose of having part of connecting rods fixedly connecting to the fingers without the pivot, so that the robot can have simplified driven chain if less adjustment in angles is needed.
Regarding Claim 11, modified Schulz discloses, wherein the driving assembly comprises: 
a nut (nut 56, Figs. 2, 3) connected to the second end of each of the connecting rods (lower end of 50 is coupled to nut 56, Figs. 2, 3, col. 7, lines 3-9); 
a lead screw (threaded portion of a drive shaft 58, Fig. 3) penetrating through the nut (Fig. 3) and reciprocally coupled with the nut (Figs 10, 11); and 
a motor (motor 32, Fig. 3) connected to the lead screw and configured to rotate the lead screw so as to move the nut and the second end of each of the connecting rods in the first direction or in the second direction (e.g. as the nut 56 moves up and down on the drive shaft 58 in response to rotation of the drive shaft 58, the drive linkage 50 responds by positioning the base and tip segments 26 and 28 in a desired manner, col. 7, lines 9-13).
Regarding Claim 15, Schulz discloses a robot (end effectors on a robot, col. 1, lines 1-17) adapted to catch an object (col. 13, 63-65, Figs. 10-11), comprising: 
a case (housing 12, Figs 1, 3); 
a plurality of fingers (digits 16, 18 and 20, Figs. 1, 3) rotatably connected to the case (e.g. the digit 16 is rotatably mounted on the top of the housing 12, col. 6, lines 19-20);
a plurality of connecting rods (drive linkage 50 of each digits, Fig. 3); 
(drive shaft 58, Fig. 3) connected to a second end of each of the connecting rods (lower end of 50, Fig. 4), and configured to drive the second end of each of the connecting rods to move along a moving direction so as to drive the plurality of fingers to rotate (lower end of 50 is coupled to be raised and lowered by a threaded portion of a drive shaft 58 to actuated the digit 16, col. 6, line 64-col. 7, line 13); and 
a force detecting assembly (sensor assembly 104, 110, 112, Fig. 7) connected to the case (sensor 112 is fixed on the housing 12) and the driving assembly (sensor assembly 104 at the bottom of the drive shaft, Fig. 7, col. 10, line 9-10), and configured to limit a position of the driving assembly along the moving direction (axial movement of shaft 58 cannot move beyond 112 since 112 is fixed on the housing 12, Fig. 7) and to detect a force from the driving assembly (112 provides the amount of force of the digit 16, col. 10, lines 21-23).
Schulz fails to explicitly discloses wherein a first end of each of the connecting rods is fixedly connected to a respective one of the plurality of fingers.
Youmans teaches wherein a first end of each of the connecting rods (elbow portion of lower part of 210A, Fig. 2) is fixedly connected to a respective one of the plurality of fingers (upper part of 210B is fixed to the lower part of 210A through the elbow portion, Fig. 2).
before the effective filing date of the claimed invention, to modify Schulz with the teaching of Youmans for the purpose of having part of connecting rods fixedly connecting to the fingers without the pivot, so that the robot can have simplified driven chain if less adjustment in angles is needed.
Regarding Claim 16, modified Schulz discloses, wherein the driving assembly comprises: 
a nut (nut 56, Figs. 2, 3) connected to the second end of each of the connecting rods (lower end of 50 is coupled to nut 56, Fig. 3, col. 7, lines 3-9); 
a lead screw (threaded portion of a drive shaft 58, Fig. 3) penetrating through the nut (Fig. 3) and reciprocally coupled with the nut (the nut 56 can moves up and down on the drive shaft, Figs. 2, 3, , col. 7, lines 3-9);
and 
a driving component (motor 32, Fig. 3) connected to the lead screw (motor 32 is coupled to shaft 58 through slip clutch 60, Fig. 3) and configured to rotate the lead screw (gear 40 is coupled to drive shaft through slip clutch 60, Fig. 3) so as to move the nut and the second end of each of the connecting rods along the moving direction (e.g. as the nut 56 moves up and down on the drive shaft 58 in response to rotation of the drive shaft 58, the drive linkage 50 responds by positioning the base and tip segments 26 and 28 in a desired manner, col. 7, lines 9-13), 
(sensor assembly 104 at the bottom of the drive shaft, Fig. 7, col. 10, line 9-10) and the driving component.

Allowable Subject Matter
Claims 3-7, 9, 12-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art of record, individually or in combination, does not teach or fairly suggest a connecting plate rotatably connected to the lead screw.
Regarding claim 7, the prior art of record, individually or in combination, does not teach or fairly suggest a connecting plate on which the driving component is installed nor the force sensor is configured to detect an axial force applied by the driving component on the connecting plate.
Regarding claim 9, the prior art of record, individually or in combination, does not teach or fairly suggest the gripper of claim 1, wherein the driving assembly comprises: a support connected to the second' end of each of the connecting rods; a motor installed on the support, wherein a pinion is set on a driven end of the motor; and a gear rack assembly 
Regarding claim 12, the prior art of record, individually or in combination, does not teach or fairly suggest the gripper of claim 11, wherein the force detecting assembly comprises: a connecting plate connected to the lead screw through a first ball bearing capable of transmitting axial and radial force; and a force sensor connected to the case and the connecting plate, and configured to detect the feedback force applied on the connecting plate by the lead screw.
Regarding claim 17, the prior art of record, individually or in combination, does not teach or fairly suggest wherein the force detecting assembly comprises: a connecting plate rotatably connected to the lead screw, and the force sensor configured to detect an axial force applied to the connecting plate by the lead screw.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. – US 4,600357 to Coules, which is directed to a gripper assembly for a robotic arm includes two opposing elements displaced by means of a 
2. – US 2010/0156127 to De Kervanoael, which is directed to a gripper for a manipulator robot comprising two members articulated at a first end, each member comprising a jaw support (8') at a second end, and a jaw (10') that will come into contact with an object, the jaw (10') being approximately plane, a force sensor (26') arranged between at least one jaw support (8') and a jaw (10') so as to apply a force during displacement of the jaw (10'), and a deformable parallelogram connection (14') connecting the jaw (10') to the jaw support (8'), the sensor (26') being oriented such that a sensitive axis of the sensor is orthogonal to the plane of the jaw (10').
3. – US 10,016,901 to Strauss, which is directed to a robotic gripping device is provided. The device includes a finger having a worm gear coupled to its base end. The device also includes an actuator having a motor and a shaft, wherein the shaft is configured to rotate a worm coupled to the worm gear, and the actuator is mounted on a carriage such that the actuator is configured to slide along an axis. The device also includes a spring having first and second ends, wherein the first end is coupled to the motor and the second end is fixed. Further, the actuator is configured to (i) rotate the shaft relative to the motor by a first amount to move the finger toward an object, and (ii) when the finger is in contact with the object and is prevented from further movement, further rotate the shaft relative to the motor to slide the actuator along the axis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B